EXHIBIT 10.4
 
Prepared By and
When Recorded Return to:
W. Kent Ihrig, Esq.
[img001.jpg]
101 East Kennedy Boulevard
Suite 2800
Tampa, Florida 33602
Phone: (813) 229-7600
 
ASSIGNMENT OF RENTS, LEASES, PROFITS AND CONTRACTS


Between:


BOVIE MEDICAL CORPORATION,
a Delaware corporation


as "Assignor"


and
 
THE BANK OF TAMPA,
 a Florida banking corporation


as "Assignee"
 
Loan Amount: $3,592,000.00


Date: March 20, 2014
 
 
 

--------------------------------------------------------------------------------

 
 
ASSIGNMENT OF RENTS, LEASES, PROFITS AND CONTRACTS


THIS ASSIGNMENT OF RENTS, LEASES, PROFITS AND CON­TRACTS (the "Assignment") made
and executed this 20thday of March, 2014, by and between Bovie Medical
Corporation, a Delaware corporation, having an address of 5115 Ulmerton Road,
Clearwater, Florida 33760 (the "Assignor"), and The Bank of Tampa, a Florida
banking corporation, having an address of Post Office Box One, Tampa, Florida
33601 (the "Assignee").


W I T N E S S E T H :


WHEREAS, as of even date herewith, Assignee has made to Assignor and Assignor
has borrowed from Assignee a certain loan (the "Loan") in the principal amount
of $3,592,000.00, which Loan is evidenced and secured by Assignor's Promissory
Note (as amended, modified, restated, increased, decreased or renewed, at any
time or from time to time, the "Note") in said sum, a Mortgage, Security
Agreement, Financing Statement and Assignment of Rents (as amended, modified or
restated at any time or from time to time, the "Mortgage"), this Assignment of
Rents, Leases, Profits and Contracts, certain UCC-1 Financing Statements (the
foregoing documents and instruments and all other documents or instruments
executed and/or delivered in connection with the Loan, as amended, modified or
restated at any time or from time to time, being referred to as the "Loan
Documents"), which Loan is for the purposes of financing, and is secured by,
certain real property located in Pinellas County, Florida, and more particularly
described on Exhibit "A" attached hereto and by this reference made a part
hereof (together with any improvements constructed or to be constructed thereon,
the "Mortgaged Property"); and,


WHEREAS, the Assignor has agreed to and does execute this Assignment in
connection with the Loan and for the purposes of securing the Secured
Indebtedness (as such term is defined in the Mortgage);


NOW, THEREFORE, for and in consideration of the sum of $10.00, the Loan from
Assignee to Assignor, and other good and valuable considerations, the receipt
and sufficiency of which are hereby acknowledged, the Assignor covenants and
agrees to and with the Assignee as follows:


1. Recitals. The foregoing recitals are true and correct and are hereby
incorporated by reference for all purposes as if fully set forth herein.
 
2. Assignment. The Assignor does hereby assign to Assignee all of its right,
title and interest in, to and under, and does further hereby empower the
Assignee, its agents or attorneys to collect, sue for, settle, compromise and
give acquittances for all of the rents, income, receipts, revenues, issues and
profits including, without limitation, minimum rents, additional rents,
percentage rents, common area maintenance charges, parking charges (including
monthly rental for parking spaces), tax and insurance premium contributions, and
liquidated damages following default, premiums payable by any lessee upon the
exercise of any cancellation privilege provided for in any of the Leases (as
herein defined), and all proceeds payable under any policy of insurance covering
the loss of rent resulting from untenantability caused by destruction or damage
of the Mortgaged Property (collectively, the "Rents"), that may become due
under, all leases now existing or hereafter made, including without limitation
all modifications, amendments, or renewals thereof (collectively, the "Leases")
and avail itself of and pursue all remedies for the enforce­ment of the Leases
and Assignor's rights in and under the Leases as the Assignor might have pursued
but for this Assignment.
 
3. Warranties. The Assignor warrants that signed duplicates of the Leases shall
be delivered to Assignee upon the execution thereof and said duplicates, as
delivered to Assignee shall be true and correct duplicates, that Assignor has
not here­tofore assigned or pledged the same or any interest therein, and in
regard to presently existing Leases no default exists on the part of the
lessees, or the Assignor, as lessor, in the perfor­mance on the part of either,
of the terms, covenants, provisions or agreements in the Leases; that no Rents
have been paid by any of the lessees for more than one (1) month in advance; and
that the payment of the Rents has not been nor will be waived, released,
reduced, discounted or otherwise discharged or compromised by the Assignor
directly or indi­rectly or by assuming any lessee's obligations with respect to
other premises.
 
 
1

--------------------------------------------------------------------------------

 
 
4. Waiver Of Set-Off. The Assignor waives any rights of set-off which it may
have against any such lessee.
 
5. Covenants Of Assignor. The Assignor agrees: (a) that the Leases shall remain
in full force and effect irrespective of any merger of the interest of the
lessor and lessee thereunder; and that it will not transfer or convey the title
to the Mortgaged Property or any portion thereof to any of the lessees without
requiring such lessees, in writing, to assume and agree to pay the debt secured
hereby in accordance with the terms, covenants and conditions of the Note, the
Mortgage and the other Loan Documents; provided, however, that the foregoing
shall not be construed as authorization to any transfer by Assignor of any
interest in the Mortgaged Property and any such transfer shall be subject to the
provisions of the Mortgage relating thereto; (b) that if the Leases provide for
the abatement of rent during repair of the demised premises by reason of fire or
other casualty, the Assignor shall furnish rental insurance to the Assignee, the
policies to be in an amount and form and written by such insurance com­panies as
shall be satisfactory to the Assignee; (c) not to terminate, modify or amend the
Leases or any of the terms thereof, or grant any conces­sions in connection
therewith, either orally or in writing, or to accept the surrender thereof
without the written consent of the Assignee and that any attempt at termination,
modification, or amendment of the Leases without such written consent shall be
absolutely null and void; (d) not to collect any of the Rents for more than one
(1) month in advance of the time when the same become due under the terms
thereof; (e) not to discount any future accruing Rents; (f) not to execute any
other assignments of the Leases or any interest therein or any of the Rents; (g)
to perform all of Assignor's covenants and agreements as lessor under the Leases
and not to suffer or permit to occur any release of liability of the lessees or
any rights to the lessees to withhold payment of rent; and to give prompt notice
to the Assignee of any notice of default on the part of Assignor with respect to
the Leases received from the lessees thereunder; and to furnish Assignee with
complete copies of said notices; (h) if so requested by the Assignee, to enforce
the Leases and all remedies available to the Assignor against the lessees in
case of default under the Leases by the lessees; (i) that none of the rights or
remedies of the Assignee under the Mortgage shall be delayed or in any way
prejudiced by this Assignment; (j) that notwithstanding any variation of the
terms of the Mortgage or any extension of time for payment thereunder or any
release of part or parts of the Mortgaged Property from the lien and encumbrance
thereof, the Leases, the Rents and benefits hereby assigned shall continue as
additional security in accordance with the terms thereof; (k) not to alter,
modify, amend or change the terms of any guaranties of any of the Leases or
cancel or terminate such guaranties without the written consent of the Assignee;
(l) not to request, consent to, agree to or accept a subordination of the Leases
to any mortgage, deed of trust, security deed or other encumbrance now or
hereaf­ter affecting the Mortgaged Property, except to the Assignee; (m) not to
exercise any right of election, whether specifically set forth in any of the
Leases or otherwise, which would in any way diminish the tenant's liability or
have the effect of shortening the stated term of the respective Leases; and (n)
not to sell, transfer, assign or remove any personal property owned by Assignor
and encumbered by the Mortgage now or hereafter located on the Mortgaged
Property, unless such action results in substitution or replacement with similar
items owned by Assignor and not otherwise encumbered, of equal value, without
the prior written consent of Assignee.
 
 
2

--------------------------------------------------------------------------------

 
 
6. Income From Property; Other Encumbrances; No Other Assignments. As additional
collateral and security for the payment of the Loan and for the performance of
each and every of the covenants and agreements contained in the Mortgage and the
other Loan Documents, including without limitation this Assignment, the Assignor
sells, assigns, transfers, sets over and delivers unto the Assignee and agrees
to and does hereby grant to the Assignee a first security interest in and to all
present and future profits, income and issues from the Mortgaged Property, and
each and every part and parcel thereof, and also all present and future right,
title and interest of the Assignor under and by virtue of each and every
franchise, license, permit, lease, contract for deed, reservation agreement,
option agreement or purchase and sale agreements ("Purchase Agreements"),
perma­nent loan commitments, or any other document or contractual right, written
or verbal, covering any part or parcels of the Mortgaged Property whether any of
such is now or hereafter made and any and all amendments to or modifica­tions,
exten­sions or renewals of any of such. Assignor hereby warrants that there are
no contracts for deed, purchase agreements, or Leases affecting the Mortgaged
Property as of the day and year first above written nor shall there be any in
existence on the date of recordation of the Mortgage and other instruments of
security, except which are specifically described in a separate affidavit
executed by Assignor in favor of Assignee of even date herewith. Assignor
further warrants that it has not executed nor will it execute at any time during
the term of the Loan any other assignments or instruments further encumbering
the items described above, except as may be provided for in the Mortgage.
 
7. Rights Upon Default. The Assignee shall have the right to and may receive the
Rents, issues, profits and income from said Mortgaged Property, including all
Rents covered by this instrument or hereaf­ter made for appli­cation on the
Secured Indebtednessonly if and in the event the Assignor defaults in, breaches
or fails to perform any one or more of the covenants and agreements contained in
(a) the Note, (b) the Mortgage, (c) this Assignment or (d) the other Loan
Documents, and such is not cured within the applicable curative period, if any,
specified in the applicable Loan Document(s). In the event of any such default,
breach or failure to perform which is not cured within the period as aforesaid,
and the exercise of the Assignee of its right to receive such Rents, issues,
profits and income, the amount so received prior to foreclosure sale, less all
costs, fees and expenses of collection, including a reasonable attor­ney's fee,
shall be applied on the Loan but any such default, breach or failure to perform,
or the exercise by the Assignee of its right to receive the Rents, issues,
profits and income, shall not prevent the Assignee from exercising any of its
rights under the Loan Documents, including its right to foreclose any mortgage
nor any of its other rights under this Assignment. Upon the occurrence of any
such default, breach or failure to perform which is not cured within any
applicable cura­tive period, as aforesaid, in addition to all rights, remedies
contained herein and the rights and remedies provided for in Florida Statutes §
697.07, as amended from time to time, the Assignee shall have and may exercise
from time to time any and all rights and remedies of a secured party under the
Uniform Commercial Code of the State of Florida, as such Code is from time to
time in effect, and any and all other rights and remedies available to it under
any other applicable law, including but not limited to, the right to foreclose
this Assignment and the Mortgage in the same proceedings. The security of this
Assignment is and shall be primary and on a parity with the real estate
encumbered by the Mortgage and not secondary.
 
8. Foreclosure. Upon issuance of a deed or deeds pur­suant to foreclosure of the
Mortgage all right, title and interest of the Assignor in and to any and all
franchises, licenses, permits, Leases, contracts for deed, reservation
agreements, or purchase and sale agreements, or any other documents or
contractual rights, shall, by virtue of this instrument, thereupon vest in and
become the absolute property of the grantee or grantees in such deed or deeds
without any further act or assignment by the Assignor. Assignor hereby
irrevoca­bly appoints Assignee and its successors and assigns, as its agent and
attorney-in-fact, to execute all instruments of assignment or further assurance
in favor of such grantee or grantees and such deed or deeds as may be necessary
or desirable for such purpose; however, nothing contained herein shall prevent
Assignee from terminating any subordinate(d) lease through such foreclosure.
 
 
3

--------------------------------------------------------------------------------

 
 
9. Taxes. If at any time any law shall be enacted imposing or authorizing the
imposition of any tax upon this Assignment or the Mortgage, or upon any rights,
titles, liens, or security interests created hereby or by the Mortgage, or upon
the Loan, or any part thereof, Assignor shall pay immediately all such taxes to
the extent permitted by law; provided that, if it is unlawful for Assignor to
pay such taxes, then Assignor shall, if Assignee so requires, prepay the Loan in
full within sixty (60) days after demand therefor by Assignee.
 
10. Indemnification; Attorneys' Fees. In the exercise of the powers herein
granted the Assignee, no liability shall be asserted or enforced against the
Assignee, all such liability being hereby expressly waived and released by the
Assignor. The Assignee shall not be obligated to perform or discharge any
obli­gation, duty or liability under the Leases or under or by reason of this
Assignment and the Assignor shall and does hereby agree to indemnify the
Assignee for and to defend and hold it harmless of and from any and all
liability, loss or damage which it may or might incur under the Leases or under
or by reason of this Assignment and of and from any and all claims and demands
what­soever which may be asserted against it by reason of any alleged
obligations or undertakings on its part to perform or discharge any of the
terms, covenants or agreements contained in the Leases. Should the Assignee
incur any such liability, loss or damage under the Leases or under or by reason
of this Assignment or in the defense of any such claims or demands, the amount
thereof including costs, expenses and reasonable attorney's fees shall be
secured hereby and the Assignor shall reimburse the Assignee therefore
immediately upon demand. Such attorney's fees and costs shall include but not be
limited to fees and costs incurred in any phase of litigation including but not
limited to all trials, proceedings and appeals and all appearances in and
connected with any bankruptcy proceedings or creditors reorgani­zation
proceedings or arbitration proceedings. Attorneys' fees shall also include
hourly charges for paralegals, law clerks and other staff members operating
under the supervision of an attorney and shall also include, without limitation,
any allocated costs of Assignee’s in-house counsel to the extent permitted by
applicable law. Any award or payment of attorneys' fees shall include any and
all sales or use taxes imposed thereon by any governmen­tal authority.
 
11. Assignment Supplementary. This Assignment is intended to be supplementary to
and not in substitution for or in derogation of any assignment of rents, profits
or issues con­tained in the Mortgage or in any other document.
 
12. Extensions And Renewals of Leases. This Assignment shall include any
extensions and renewals of the Leases, franchi­ses, licenses, permits, contracts
for deed or purchase and sale agreements or any other documents or contractual
rights and any reference hereto to the Leases, franchis­es, licenses, per­mits,
contracts for deed or purchase and sale agreements or any other documents or
contractual rights shall be construed as including any such extensions and
renewals.
 
 
4

--------------------------------------------------------------------------------

 
 
13. Binding Effect. This Assignment shall be binding upon and inure to the
benefit of the respective successors and assigns of the parties hereto. The
words "Assignor", "Assign­ee", and "Lessees" wherever used herein, shall include
the persons named herein and designated as such and their respec­tive
suc­cessors and assigns and all words and phrases shall be taken to include the
singular or plural and masculine, feminine or neuter gender, as may be
grammatically required.
 
14. Remedies Cumulative. In the event that the Assignor defaults in, breaches or
fails to perform any one or more of the covenants and agreements contained in
this Assignment, such event shall constitute a default, breach or failure to
perform under the Loan Documents. All of the rights of the Assignee hereunder
shall be cumulative and not in limitation of the Assignee's rights under the
terms of the Loan Documents.
 
15. Time of Essence. Time is of the essence of this Assignment.
 
16. Termination. This Assignment and all of its provi­sions shall terminate if
and when the Assignee shall execute and record a satisfaction of the Mortgage in
the public records of Pinellas County, Florida, otherwise the provisions hereof
shall remain in full force and effect.
 
17. Headings. The paragraph headings contained herein are for convenience of
reference only and shall not be used in the construction or interpretation
hereof.
 
18. Governing Law. This Assignment shall be governed, interpreted and construed
by, through and under the laws of the State of Florida, excepting, however, its
laws or prin­ciples regarding conflicts of laws or choice of laws.
 


 
[Remainder of Page Intentionally Blank]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Assignor hereto has caused this Assignment to be
executed and delivered as of the date first stated above.
 

  Assignor:   Witnesses:        
BOVIE MEDICAL CORPORATION,
a Delaware corporation
  ______________________________       ______________________________ By:
_____________________________________   (Printed Name of Witness)       Robert
L. Gershon, Chief Executive Officer           ______________________________    
  ______________________________       (Printed Name of Witness)      

 
STATE OF FLORIDA


COUNTY OF PINELLAS
 
THE FOREGOING INSTRUMENT was acknowledged before me this ___ day of March, 2014,
by Robert L. Gershon, as Chief Executive Officer of Bovie Medical Corporation, a
Delaware corporation, on behalf of the corporation. He/she ois personally known
to me or ohas produced ___________________________, as identification.
 

           
Notary Public
              (Printed Name)   My commission expires:              (Rank or
Serial Number)  

 
Exhibit:
 
A—Legal Description of Mortgaged Property
 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
LEGAL DESCRIPTION OF MORTGAGED PROPERTY
 
Lot 9, in the Southeast 1/4 of Section 4, Township 30 South, Range 16 East,
according to the plat of Pinellas Groves, Inc., recorded in Plat Book 1, Page
55, of the Public Records of Pinellas County, Florida, LESS the West 150 feet
thereof and also LESS that part lying within 120 feet of survey line of State
Road S-688, Section 15120, as described in Clerk's Instrument No. 260901B,
Official Records Book 2081, Page 593, Pinellas County Records.
 
 
 
 
 
 7

--------------------------------------------------------------------------------


